Exhibit 1.2 Management’s Discussion and Analysis for the Year Ended December 31, 2013 TABLE OF CONTENTS Introduction 3 Core Business and Strategy 4 Highlights of 2013 5 2014 Operating Outlook 7 2014 Project Development Outlook 12 2013 Project Development Update 23 Overview of 2013 Financial Results 24 Investments and Investment Income 32 General and Administrative Expense 32 Related Party Transactions 33 Exploration and Project Development 33 Liquidity Position 34 Capital Resources 34 Financial Instruments 36 Closure and Decommissioning Cost Provision 37 Contractual Commitments and Contingencies 38 Minefinders Transaction 38 Purchase Price Allocation 38 Alternative Performance (non-GAAP) Measures 39 Risks and Uncertainties 43 Significanat Judgments and Key Sources of Estimation Uncertainty in the Application of Accounting Policies 51 Key Sources of Estimation Uncertainty in the Application of Accounting Policies 52 Changes in Accounting Standards 55 Governance Corporate Social Responsibility and Environmental Stewardship 56 Disclosure Controls and Procedures 58 Mineral Reserves and Resources 60 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS March 26, 2014 INTRODUCTION Management’s discussion and analysis (“MD&A”) is intended to help the reader understand the significant factors that have affected Pan American Silver Corp.’s and its subsidiaries’ (“Pan American” or the “Company”) performance and such factors that may affect its future performance.The MD&A should be read in conjunction with the Company’s Audited Consolidated Financial Statements for the year ended December 31, 2013 and the related notes contained therein.All amounts in this MD&A and in the consolidated financial statements are expressed in United States dollars (“USD”), unless identified otherwise.The Company reports its financial position, results of operations and cash flows in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board (“IFRS”).Pan American’s significant accounting policies are set out in Note 2 of the Audited Consolidated Financial Statements. This MD&A refers to various non-Generally Accepted Accounting Principles (“non-GAAP”) measures, such as “all-in sustaining cost per silver ounce sold", “cash costs per ounce of silver”, “total cost per ounce of silver”, “adjusted earnings” and “basic adjusted earning per share”, which are used by the Company to manage and evaluate operating performance at each of the Company’s mines and are widely reported in the mining industry as benchmarks for performance, but do not have standardized meaning.To facilitate a better understanding of these non-GAAP measures as calculated by the Company, additional information has been provided in this MD&A.Please refer to the section entitled “Alternative Performance (Non-GAAP) Measures” beginning on page 40 for a detailed description of all-in sustaining cost per silver ounce sold, total cost per ounce of silver, adjusted earnings and basic adjusted earnings, as well as the cash cost calculation, details of the Company’s by-product credits and a reconciliation of this measure to the Audited Consolidated Financial Statements. Any reference to “cash costs” or “cash costs per ounce of silver” in this MD&A should be understood to mean cash costs per ounce of silver, net of by-product credits. Except for historical information contained in this MD&A, the following disclosures are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and forward-looking information within the meaning of applicable Canadian provincial securities laws or are future oriented financial information and as such are based on an assumed set of economic conditions and courses of action.Please refer to the cautionary note regarding the risks associated with forward looking statements at the back of this MD&A and the “Risks Related to Pan American’s Business” contained in the Company’s most recent Form 40-F and Annual Information Form on file with the U.S. Securities and Exchange Commission and the Canadian provincial securities regulatory authorities. Additional information about Pan American and its business activities, including its Annual Information Form, is available on SEDAR at www.sedar.com The scientific or technical information in this MD&A, which includes mineral reserve and resource estimates for the Huaron, Morococha, Alamo Dorado, La Colorada, Dolores, Manantial Espejo, San Vicente, Pico Machay, La Bolsa and Calcatreu properties were based upon information prepared by or under the supervision of Michael Steinmann, P.Geo., Executive Vice President Geology & Exploration and Martin G. Wafforn, P.Eng., Vice President Technical Services, who are “Qualified Persons” for purposes of National Instrument 43-101 - Standards of Disclosure of Mineral Projects (“NI 43-101”).Navidad resource estimates were prepared by Pamela De Mark, P. Geo., Director, Resources who is also a Qualified Person for purposes of National Instrument 43-101.Mineral resource estimates for Hog Heaven and Waterloo are based on historical third party estimates. This MD&A includes estimates of future silver and other metal sale prices as well as production rates for silver and other metals, future cash and total costs of production at each of the Company’s properties, and capital expenditure forecast at each of the Company’s properties which are all forward-looking estimates. No assurance can be given that the forecasted sale prices of silver and other metals, quantities of silver and other metals will be produced, or that projected cash costs or forecast capital costs will be achieved.Expected future metal prices, production, cash costs and capital costs are inherently uncertain and could materially change over time. The Company’s mineral production, cash costs, and capital expenditures may differ materially from the forecasts in this MD&A.Readers should review those matters discussed herein under the heading “Risks and Uncertainties” and are advised to read the “Cautionary Note Regarding Forward Looking statements” contained herein. CORE BUSINESS AND STRATEGY Pan American engages in silver mining and related activities, including exploration, mine development, extraction, processing, refining and reclamation. The Company owns and operates silver mines located in Peru, Mexico, Argentina, and Bolivia. In addition, the Company is exploring for new silver deposits and opportunities throughout North and South America.The Company is listed on the Toronto Stock Exchange (Symbol: PAA) and on the Nasdaq Global Select Market (“NASDAQ”) Exchange in New York (Symbol: PAAS). Pan American’s vision is to be the world’s pre-eminent silver producer, with a reputation for excellence in discovery, engineering, innovation and sustainable development.To achieve this vision, we base our business on the following strategy: · Generate sustainable profits and superior returns on investments through the safe, efficient and environmentally sound development and operation of silver assets · Constantly replace and grow our mineable silver reserves and resources through targeted near-mine exploration and global business development · Foster positive long term relationships with our employees, our shareholders, our communities and our local governments through open and honest communication and ethical and sustainable business practices · Continually search for opportunities to upgrade and improve the quality of our silver assets both internally and through acquisition · Encourage our employees to be innovative, responsive and entrepreneurial throughout our entire organization To execute this strategy, Pan American has assembled a sector leading team of mining professionals with a depth of knowledge and experience in all aspects of our business that allows the Company to confidently advance early stage projects through construction and into operation. Pan American is determined to conduct its business in a responsible and sustainable manner. Caring for the environment in which we operate, contributing to the long-term development of our host communities and ensuring that our employees can work in a safe and secure manner are core values at Pan American.We are committed to maintaining positive relations with our Pan American Silver Corp. 4 employees, the local communities and the government agencies, all of whom we view as partners in our enterprise. Pan American’s priority at every operation is the safety of our employees.We believe that comprehensive and continuous training is fundamental to the safety of our employees. With our safety training and strictly enforced safety procedures, our goal is to continually improve our safety performance and remain industry leaders in the health and safety of our workers. The Company recognizes that the skills, innovation and dedication of our employees and contractors are important drivers of our success. We also recognize the vital contribution they make to the economic prosperity of the communities in which we operate. As such, we offer leading career development opportunities, competitive remuneration, an engaging working environment and a supportive culture where fairness, respect, safety and diversity are valued and practiced. The Company is committed to operating our mines and developing new projects in an environmentally responsible manner.We have developed a comprehensive environmental policy, which all operations adhere to and apply to their short and long-term plans. This policy addresses topics that include water use and recycling, waste disposition, the research and use of alternative energies, compliance with required laws, closure requirements and education initiatives.Each operation runs unique environmental programs according to its location, needs, resources and processes.We have a proactive approach to minimizing and mitigating environmental impacts during all phases of the mining cycle from exploration through project development and into full mining operations. This is accomplished by applying prudent design and operating practices, continuous monitoring and by providing training and education for the employees and contractors who work at our facilities. HIGHLIGHTS OF 2013 OPERATIONS & PROJECT DEVELOPMENT · Record Silver and Gold Production Silver production was a record 26.0 million ounces in 2013, an increase of 4% over the 25.1 million ounces produced in 2012, while gold production also set a new Company record at 149,800 ounces, 33% higher than 2012 production. The increase in silver production was mainly attributable to a full year of production from the Dolores mine in Mexico, which was acquired upon the closing of the Minefinders transaction on March 30, 2012, augmented by higher silver production at all of Pan American’s mines, other than Manantial Espejo and Alamo Dorado, over 2012 levels. Gold production increases in 2013 were driven by a full year of production at Dolores and significantly higher grades at Manantial Espejo. · Disciplined Cost Control An extensive range of operational optimizations and cost cutting initiatives were analysed and executed to realign the Company’s operational performance with the prevailing price environment and to ensure that we maintained our strong financial position. All-in sustaining cost per ounce of silver sold declined by 18% in 2013 relative the 2012, down $3.93 to $18.33 per ounce.Cash costs were $10.81 for 2013 as compared to $12.03 in 2012 and well below management’s guidance range of $11.80 to $12.80 per silver ounce. Pan American Silver Corp. 5 · Organic Growth The Company decided to proceed with the expansion of its La Colorada mine in Mexico, based on the positive results of a recently completed Preliminary Economic Assessment (the "PEA"). The PEA demonstrates that the relatively low-risk expansion project has the potential to provide robust after-tax economic returns using a $19 per ounce long-term silver price. The PEA contemplates an increase in silver production from the current level of approximately 4.6 million ounces per year to 7.7 million ounces per year by the end of 2017, for an incremental capital investment of $80.0 million, the majority of which will be spent over the next 3 years. · Robust Proven and Probable Silver Mineral Reserves A successful exploration and resource conversion program in 2013 more than replaced mineral reserves that were mined during the year.As at December 31, 2013, Proven and Probable mineral reserves totalled 323.5 million ounces. For the complete breakdown of mineral reserves and resources by property and category, refer to the section “Mineral Reserves and Resources” contained herein. FINANCIAL · Challenging Metal Price Environment The mining industry generally and precious metal producers in particular were impacted by a sharp decline in metal prices in 2013.The Company’s financial performance year over year was negatively affected by the decrease in silver and gold prices with reduced revenue and mine operating earnings as well as the triggering of impairment charges to certain mineral properties and goodwill. · Strong Operating Cash Flow, Liquidity, and Working Capital Position Despite the decrease in metal prices, cash flow from operations was $119.6 million and together with its strong balance sheet liquidity, the Company was comfortably able to fund capital expenditures of $159.4 million during the year. The Company had cash and short term investment balances of $422.7 million and a working capital position of $689.0 million at December 31, 2013, a decrease of $119.6 million and $74.9 million, respectively, from a year ago. · Return of Value to Shareholders Strong operating cash flow facilitated the continued return of value to shareholders in 2013 by way of approximately $75.8 million in dividend payments and $6.7 million of common share repurchases under the Company’s normal course issuer bid program. The Company received approval and commenced a third share repurchase program in late 2013, an initiative which started in September, 2011.The Company’s quarterly dividend continues to be an industry-leading $0.125 per share or $0.50 on an annual basis. · Robust Revenue Revenue in 2013 was $824.5 million, a decrease of 11% as compared to 2012 revenue, driven primarily by lower realized prices for silver and gold, and negative price and quantity adjustments of $25.4 million related to provisionally priced sales recorded in 2012, partially offset by record quantities of silver and gold sold. Pan American Silver Corp. 6 · Margins and Earnings The Company was able to achieve a gross margin (mine operating earnings/revenue) of 16% with mine operating earnings of $131.5 million in 2013, despite lower realized metal prices, negative priceand quantity adjustments of $25.4 million related to provisionally priced sales recorded in 2012 and a $13.0 million negative adjustment for the net realizable value of in-process inventories.This compared to a gross margin of 33% achieved in 2012. A net loss was recorded in 2013 of $445.8 million or $2.94 per share, primarily due to impairment charges net of tax of $420.4 million and an $86.8 million deferred tax charge relating to Mexican tax reforms that included new taxes and changes to income tax rates.This compared to net earnings of $78.4 million achieved in 2012. 2 These estimates are forward-looking statements and information that are subject to the cautionary note regarding the risks associated with forward-looking statements and information at the end of this MD&A. The following tables set out management’s 2014 forecast for each operation’s silver production, cash and total costs per ounce, by-product production and expected capital investments. We also provide our expected consolidated all-in sustaining costs per silver ounce sold for 2014. Silver Production, Cash and Total Costs Forecasts Silver Production ounces million Cash Costs per ounce (1) Total Costs per ounce (1) La Colorada 4.85 – 4.95 $9.00 – $9.50 $10.55 - $10.95 Alamo Dorado 3.75 – 3.80 $12.50 – $13.50 $16.27 - $17.27 Dolores 3.60 – 3.85 $12.25 – $14.25 $24.67 - $26.67 Huaron 3.40 – 3.50 $14.50 – $15.00 $18.15 - $18.65 Morococha 2.50 – 2.60 $15.00 – $16.50 $22.76 - $24.26 San Vicente 3.90 – 4.00 $12.50 – $13.00 $15.09 - $15.59 Manantial Espejo 3.75 – 4.05 $8.75 – $10.00 $24.32 - $25.57 Consolidated Total 25.75 – 26.75 $11.70 - $12.70 $18.48 - $19.49 Cash costs per ounce and total costs per ounce are non-GAAP measurements.Please refer to section Alternative Performance (Non-GAAP) Measures for a detailed reconciliation of how these measures are calculated. The cash cost forecasts assume by-product credit prices of $1,850/tonne ($0.84lb) for zinc, $2,100/tonne ($0.95/lb.) for lead, $7,000/tonne ($3.18/lb.) for copper, and $1,200/oz. for gold. The Company expects its seven mines to produce between 25.75 million and 26.75 million ounces of silver in 2014, similar to, or potentially a modest increase from 2013 production of 26.0 million ounces Cash costs for the full year 2014 are expected to increase to between $11.70 and $12.70 per ounce of silver, net of by-product credits, which represents an increase of between 8% and 17% as compared to 2013 cash costs of $10.81 per ounce. The largest factor behind this increase in cash costs is the lower assumed gold by-product credits in 2014 based on a gold price of $1,200 per ounce for estimating gold by-product credits, which is a 15% reduction compared to the average market price in 2013 of $1,411 per ounce. Pan American Silver Corp. 7 By-product Production Forecast (in thousands of ounce or tonnes) Gold ounces Zinc tonnes Lead tonnes Copper tonnes La Colorada 2.6 –- 2.8 6.50 – 7.00 3.10 – 3.50 – Alamo Dorado 17.0 – 19.0 – – 0.07 – 0.07 Dolores 64.0 – 68.0 – – – Huaron 0.6 – 1.2 13.50 – 14.00 5.35 – 5.70 3.35 – 3.55 Morococha 1.8 – 2.0 14.00 – 15.50 3.80 – 4.00 1.78 – 2.08 San Vicente – 5.50 – 6.00 0.45 – 0.50 – Manantial Espejo 69.0 – 72.0 – – – Consolidated Total 155.0 – 165.0 39.50 – 42.50 12.70 – 13.70 5.20 – 5.70 Gold production is expected to increase to between 155,000 and 165,000 ounces on the strength of higher gold grades at Manantial Espejo, where increased open pit stripping in the first part of 2014 should provide access to better gold grade ore during the fourth quarter of the year. In 2014, Pan American anticipates base metals production to remain consistent with 2013 levels and forecasts full-year consolidated production of between 39,500 tonnes to 42,500 tonnes of zinc, 12,700 tonnes to 13,700 tonnes of lead, and 5,200 tonnes to 5,700 tonnes of copper. Capital Expenditure Forecasts Pan American plans to spend $95.5 million on sustaining capital and a further $67.0 million on long term projects in 2014. The following table details the estimate of capital to be invested at each operation and project: 2014 Capital (in millions) La Colorada $ Alamo Dorado $ Dolores $ Huaron $ Morococha $ San Vicente $ Manantial Espejo $ Sustaining Capital Sub-Total $ La Colorada Project $ Dolores Project $ Project Sub-total $ 2014 Total Capital $ Planned sustaining capital investments for 2014 include $26.0 million for open pit pre-stripping and haul truck replacements at Dolores, $25.0 million for open pit pre-stripping and a tailings dam expansion at Manantial Espejo, approximately $7.0 million for underground development across all 5 underground mines, and $13.0 million for near mine exploration. In addition, the Company plans project capital expenditures of approximately $32.0 million for the La Colorada expansion and $35.0 million at Dolores. Dolores' expenditures are predominantly for leach pad 3 expansion, but also include further process plant optimization and the commencement of work on a new 115 kV power line to the mine. Pan American Silver Corp. 8 All-in Sustaining Costs per Silver Ounce Sold The Company has adopted the reporting of AISCSOS as a non-GAAP measure of a silver mining company’s operating performance and the ability to generate cash flow from operations.The following table details Pan American’s expected AISCSOS for 2014.The measure is on a by-products basis, excludes taxes, and uses sustaining capital expenditures as opposed to depreciation and amortization.Investment capital is defined as capital spent that increases future production and/or is materially higher than that required for current production. (in $ thousands) Guidance 2014 Low High Cash cost of sales net of by- products $ $ Sustaining capital Exploration Reclamation cost accretion General & administrative expense All-in sustaining costs A $ $ Payable ounces sold B All-in sustaining cost per silver ounce sold, net of by-products (A*$1000)/B $ $ 2014 Mine Operation Forecasts Management’s expectations of each mine’s operating performance in 2014 are set out below, including discussion on expected production, cash costs per ounce and capital expenditures. · La Colorada mine La Colorada plans to increase ore mined from the sulphide zone, to ensure that the sulphide plant runs at 850 tpd while maintaining production rates from the oxide plant at 400 tpd. The increased overall throughput rates, combined with modestly higher silver grades are expected to result in higher silver production in 2014. The shift towards a higher proportion of ore feed coming from the sulphide zone is expected to result in higher base metal by-product production, while gold production is expected to benefit from slightly higher grades in 2014. Cash costs per ounce are expected to remain similar to 2013 cash costs as an increase in by-product credits (despite lower price assumptions) and the benefits of higher silver production will likely be offset by an increase in direct operating costs. The expected increase in operating costs is driven primarily by assumed escalations in electricity and diesel costs of 15% and in labour and security costs of 3%. Capital expenditures at La Colorada in 2014 are expected to increase from 2013 levels to $40.0 million, inclusive of $32.0 million related to the expansion project. Please see “2014 Project Development Outlook” section for a detailed description of the expenditures planned for the La Colorada expansion project. The remaining capital expenditures of $8.0 million for the existing operation includes equipment repair and replacements and upgrades for $2.7 million, underground ventilation systems for $1.5 million, and near-mine exploration for $3.8 million. · Alamo Dorado mine 2014 signals the beginning of a declining production profile at Alamo Dorado as the operation begins to process more ore from the lower grade stockpiles while the mining operation depletes the last of the reserves over the next two years at higher effective strip ratios. We expect to hold Pan American Silver Corp. 9 processing rates steady at 4,750 tpd, but a decline in silver grades and recoveries are likely to result in a drop in silver production.Gold production in 2014 is expected to benefit from marginally higher grades from a gold zone that will be mined along the northern pit limits, resulting in an uptick in gold production. Cash costs are expected to increase significantly at Alamo Dorado in 2014 as a result of higher direct operating costs and lower silver production. Cost escalations are expected from the increased waste stripping required to extract the remaining ore reserve extensions, as well as higher diesel fuel and energy costs. Capital expenditures at Alamo Dorado in 2014 are expected to be $0.5 million, predominantly for tailings dam and laboratory equipment replacements. · Dolores mine Dolores will aim to stack an average of 16,200 tpd onto leach pads in 2014, a 10% improvement on 2013 stacking rates, combined with better expected recoveries. This will be partially offset by an anticipated decline in silver grades. The combination of these operating parameters is expected to result in higher silver production, while gold grades are expected to hold steady but be offset by lower recoveries, resulting in similar gold production as was achieved in 2013. Cash costs are expected to increase sharply from 2013 levels, primarily due to significantly lower by-product credits on a per ounce basis due to the lower anticipated gold price. Operating costs on a per tonne basis are expected to remain similar to 2013 costs, with increases anticipated in materials (most notably diesel, lime and explosives costs) offset by reductions in staffing costs and the benefit of higher stacking rates. Capital expenditures of a sustaining nature for the existing operation at Dolores are expected to be $32.5 million, which include pit pre-stripping for $18.2 million, equipment repair and replacements of $7.8 million, access road improvements of $0.8 million, and support infrastructure upgrades of $1.9 million.The proposed sustaining capital program also includes $3.6 million for near-mine exploration. In addition, capital expenditures relating to the pad 3 expansion, a new power line installation and process plant optimization projects are expected to require $35 million. These are discussed separately under the “2014 Project Development Outlook” section of this MD&A. · Huaron mine In 2014, the plan at Huaron is to continue the positive trend of increasing mining and milling rates, as compared to the 2013 rates. The increases in these throughput rates have been enabled by progressively increasing the amount of ore released from long-hole mining, facilitated by direct capital investments in mechanizations made over the past few years.The improved throughput in 2014 is expected to be coupled with modestly higher silver grades from mine sequencing and recoveries to result in greater silver production.Base metal production is expected to fall slightly from 2013 production levels. Cash costs per ounce are expected to remain similar to 2013 cash costs, as the benefit of higher silver production is expected to be offset by a decline in by-product credits based on lower expected by-product metal prices. We expect to hold operating costs stable while achieving increased processing rates, assuming a 3% devaluation of the local Peruvian currency. Pan American Silver Corp. 10 Capital spending at Huaron in 2014 is expected to be drastically reduced from the elevated levels seen in previous years as the intensive mechanization efforts are largely completed. The 2014 capital budget totals $9.5 million and is comprised of sustaining investments related to repair and replacements of equipment for $2.4 million, upgrades to the ventilation systems of $1.4 million, and regional infrastructure for $0.5 million.In addition, business improvement projects are proposed for camp upgrades for $0.5 million as well as near-mine exploration for $1.6 million. · Morococha mine Tonnes milled and silver, zinc and copper grades and recoveries at Morococha in 2014 are all expected to improve compared to 2013 levels, resulting in higher production of silver and all by-product base metals. These expected improvements are possible due to multi-year mechanization and enhanced development investments that the Company has made at the Morococha mine. We anticipate cash costs per ounce in 2014 to reduce sharply compared to 2013 due primarily to the benefits of lower operating costs coupled with higher grade ore. Base metal by-product credits are expected to remain steady as higher levels of base metal production is expected to be offset by lower metal prices, relative to 2013. Operating costs are expected to decline over 2013 costs primarily as a result of reductions in third party ore mining services, which have largely been replaced with the use of more productive company employees, together with the benefit of an assumed weaker local Peruvian currency. Morococha’s capital budget for 2014 of $9.0 million is substantially lower than the prior year’s capital spending as the intensive multi-year mechanization and development efforts are largely completed.The majority of the capital expenditures in 2014 are planned for sustaining the mine and includes crosscuts and ventilation raises for $2.3 million, additional reserve definition drilling of $1.6 million, and overhaul of equipment for $2.1 million.There is an additional $0.8 million for advancing on a mine deepening project and $0.5 million for metallurgical testing to refine future plant flowsheets. · San Vicente mine We plan to maintain throughput rates near 2013 levels in 2014 while being able to hold silver grades and recoveries stable.Based on those operating parameters, San Vicente is expected to contribute similar quantities of silver to Pan American in 2014. Steady-state mining rates are expected to deliver ore with similar zinc and lead grades as 2013 levels, resulting in stable zinc and lead production. Operating costs are expected to increase slightly as compared to 2013, driven predominantly by anticipated wage increases. More than offsetting these cost increases, we expect improved market conditions in the high-grade silver concentrates market to result in lower smelting and refining charges and we expect declining royalties paid to Comibol based on a lower expected silver price. Cash costs per ounce are expected to decline noticeably over the 2013 cash costs due primarily the decrease in smelting and royalty costs, offset partially by the higher wage rates. With the tailings dam raise completed in 2013, the capital budget in 2014 of $6.0 million is significantly reduced from 2013 spending. The main sustaining capital includes $0.7 million for equipment repair and replacements and, $0.7 million for near-mine exploration, and $1.8 million for other equipment enhancements, optimizations and upgrades.In addition, there is $0.9 million forecasted for projects underway at the end of 2013 primarily associated with a shaft and hoist upgrade project. Pan American Silver Corp. 11 · Manantial Espejo mine We plan to increase plant throughput by 8% to 2,150 tonnes per day in 2014 at significantly better silver and gold grades according to the mine planned sequencing. Achieving the increased plant throughput rates is highly dependent on sustaining plant availabilities and utilizations throughout the year and avoiding unscheduled disruptions as occurred during the first half of 2013.With steady recovery rates, we expect silver production and gold production to be up to 25% higher than 2013 production. Direct operating costs, refining costs and royalties are expected to increase in 2014, but should be offset by an expected increase in silver and gold production resulting in cash costs per ounce, net of by-products, remaining similar to 2013 cash costs.Operating costs on a per tonne basis are expected to remain stable with the assumption of continued cost inflation in Argentina, which especially affects costs of labor and consumables, fully offset a weaker Peso. Capital investments planned at Manantial Espejo total $30.0 million in 2014 dominated by $23.8 million for capitalized open pit pre-stripping in Maria and Concepcion and capitalized underground development.Additionally, $1.3 million is needed for a tailings dam expansion, $0.8 million for equipment repair and replacements, $1.4 million for business enhancement projects, and another $1.4 million for near-mine exploration around current workings. 2 The major projects for Pan American in 2014 are: An expansion of the La Colorada operation requiring capital investments of $32.0 million in 2014, including the commencement of a shaft and hoist installation of $8.8 million; plant expansion of $3.6 million; infrastructure upgrades of $6.5 million; tailings expansion of $5.0 million; system and equipment upgrades of $3.2 million; and project indirects associated with the shaft and hoist installation and plant expansion of $2.3 million. The next construction phase of Dolores’ leach pad 3 is advancing to increase the storage capacity of the pad to provide sufficient volume to sustain operations into 2017, which will require capital expenditures of approximately $24.0 million in 2014. A power line construction project at Dolores by a third party contractor is expected to commence in 2014 and require an investment of $8.0 million for completion and power delivery to operations in 2015. The pulp agglomeration expansion project studies at Dolores, metallurgical testing, pit dewatering and other smaller associated projects are expected to require approximately $3.0 million in capital spending. We are assuming that the law in Chubut will not be amended in 2014 in a manner which encourages further investment at this stage at the Navidad project and as such, our 2014 plans are for the project to remain focused on “care and maintenance” as well as adhering to the investment plan filed with the authorities. All expenditures at Navidad in 2014 will be expensed as incurred under exploration and project development and are expected to total $3.9 million. Pan American Silver Corp. 12 2 The following table reflects silver production and cash costs, net of by-product credits at each of Pan American’s operations for 2013, as compared to 2012 and 2011. Silver Production (ounces ‘000s) Cash Costs(1) ($ per ounce) La Colorada Alamo Dorado Dolores(2) - - Huaron Quiruvilca - - Morococha(3) San Vicente(4) Manantial Espejo Consolidated Total(5) Any reference to “cash costs” in this MD&A is defined as cash costs net of by-product credits.Please refer to the section Alternative Performance (Non-GAAP) Measures for a detailed description of the cash cost calculation, details of the Company’s by-product credits and a reconciliation of this measure to the Audited Consolidated Financial Statements. The Dolores mine was acquired on March 30, 2012 and as such the 2012 figure is the production for 9 months of the Company’s ownership. Morococha data represents Pan American's 92.3% interest in the mine's production. San Vicente data represents Pan American's 95.0% interest in the mine's production. Totals may not add due to rounding. The graph below presents silver production by mine in 2013 and highlights the diverse nature of Pan American’s silver production. Pan American Silver Corp. 13 In 2013, Pan American’s silver production increased to 26.0 million ounces, 4% higher than production levels in 2012.The increase in silver production was mainly attributable to a full year of production from the Dolores mine in Mexico, which was acquired upon the closing of the Minefinders transaction on March 30, 2012. Higher annual silver production was achieved at all of Pan American’s mines, other than Manantial Espejo, and Alamo Dorado. The Quiruvilca mine was sold by Pan American effective from June 1, 2012 and was not part of 2013 production. Silver production in 2013 was at the top end of management’s forecast range of between 25.0 million and 26.0 million ounces as described in the December 31, 2012 MD&A. Alamo Dorado, Dolores, Huaron and San Vicente all exceeded the high end of our guidance, La Colorada and Morococha achieved the guidance range, while only Manantial Espejo was below guidance. Consolidated cash costs per ounce of silver were $10.81 in 2013, a 10% decrease from 2012 cash costs per ounce of $12.03, and well below management’s forecast range $11.80 to $12.80 per silver ounce for the year.The decrease year over year was attributable to a significant increase in by-products produced, including a 33% increase in gold produced, and meaningful reductions in cash costs at our Peruvian operations due to more mechanized mining at Huaron and higher grades, recoveries and throughputs at Morococha.Manantial Espejo cash costs were also reduced significantly with the devaluation of the Argentine peso outpacing local inflation in 2013, in addition to the 40% increase in gold produced at that mine.Offsetting these positive effects on cash costs were the lower by-product prices realized, especially for gold, and cost increases at Alamo Dorado where lower grades had a negative effect on production and costs, and at Dolores, where costs rose mainly on higher non-capitalized pre-stripping expenditures. The following tables set out the Company’s by-product production over the past three years and the metal prices realized for each metal produced: By-Product Production Gold ounces Zinc tonnes Lead tonnes Copper tonnes Realized Prices Silver/ounce $ Gold/ounce $ Zinc/tonne $ Lead/tonne $ Copper/tonne $ In 2013, production of gold increased by 33% as a result of additional production from Dolores and Manantial Espejo. An additional quarter of production at Dolores following the March 30, 2012 acquisition of the mine and an anticipated increase in gold grade at Manantial Espejo were the main factors behind these increases. Consolidated base metal production achieved double-digit percentage increases as a result of higher production at all of our polymetalic operations, most notably at the Company’s Peruvian mines. Base metal production in 2013 easily exceeded the high end of management’s forecasted ranges for zinc (36,000 – 39,000 tonnes), lead (11,500 – 12,500 tonnes) and copper Pan American Silver Corp. 14 (3,500 – 4,000 tonnes) as a combined result of better than expected throughput rates, grades and recoveries. All-In Sustaining Costs per Silver Ounce Sold We believe that AISCSOS is a more comprehensive measure of the cost of operating our consolidated business than traditional cash and total costs per ounce as it includes the cost of replacing ounces through exploration, the cost of ongoing capital investments (sustaining capital), general and administrative expenses, as well as other items that affect the Company’s consolidated earnings and cash flow. To facilitate a better understanding of these measures as calculated by the Company, the following table provides the detailed reconciliation of this measure to the applicable cost items, as reported in the consolidated income statements for the respective periods: Production costs $ $ Royalties $ $ Smelting, refining and transportation charges(1) $ $ Less by-product credits(1) $ ) $ ) Cash cost of sales net of by-products $ $ Sustaining capital(2) $ $ Exploration and project development $ $ Reclamation cost accretion $ $ General & administrative expense $ $ All-in sustaining costs A $ $ Payable ounces sold B All-in sustaining cost per silver ounce sold, net of by-products (A*$1000)/B $ $ Included in the revenue line of the audited consolidated income statements and are reflective of realized metal prices for the applicable periods. Non – GAAP measure: please refer to section Alternative Performance (Non-GAAP) Measures for a reconciliation of this measure to the Audited Consolidated Financial Statements. AISCSOS declined by 18% in 2013 relative the 2012, down $3.93 to $18.33 per ounce. Some expense items in our business are directly correlated with metal prices, such as royalties, which declined in 2013 in unison with lower metal prices. Discretionary expense items, such as exploration and general and administrative expense were reduced in 2013 relative to the prior year as an extensive range of cost cutting initiatives were analysed and executed to realign the Company’s operational performance with the prevailing price environment and to ensure that we maintained our strong financial position. An analysis of each operation’s 2013 operating performance follows, as compared to 2012 operating performance and management’s guidance for 2013, as contained in the 2012 year-end MD&A. Pan American Silver Corp. 15 ● La Colorada mine Twelve months ended December 31, Tonnes milled Average silver grade – grams per tonne Average silver recovery - % Silver– ounces Gold – ounces Zinc – tonnes Lead – tonnes Payable ounces of silver Cash cost per ounce of silver net of by-product credits Cash cost per ounce net of by-products(1) $ $ Total cost per ounce net of by-products(1) $ $ Capital Expenditures - thousands $ $ Cash costs per ounce and total costs per ounce are non-GAAP measurements.Please refer to section Alternative Performance (Non-GAAP) Measures for a detailed reconciliation of these measures to our cost of sales. * Reported metal figures in the tables in this section are volume of metal produced. 2013 versus 2012 Silver production at the La Colorada mine in 2013 was 4.6 million ounces, a 3% increase compared to the previous year.This increase was due to 7% higher throughput rates and slightly improved silver recoveries, partially offset by a 6% decline in silver grades.Production of lead and zinc benefited from higher throughput, while anticipated lower gold grades led to a modest decrease in gold production. 2013 cash costs increased by 9% to $9.43 per ounce of silver when compared to 2012. The increase was the result of higher operating costs while by-product credits remained similar to the prior year as increased base metal production was offset by lower gold production and realized prices. 2013 versus 2013 Guidance Silver production at La Colorada in 2013 was in line with the low end of management’s forecast range of 4.6 million to 4.7 million ounces, as higher than expected throughput rates were offset by below-expected grades. Base metal production benefited from the better than expected throughput rates, grades and recoveries, resulting in zinc and lead production which exceeded our guidance. Gold grades lagged management’s expectation, leading to actual gold production falling short of guidance. Actual cash costs of $9.43 per ounce were within management’s forecast range of between $9.00 and $9.75 per ounce. Cash costs at La Colorada in 2013 were positively influenced by stronger than expected by-product production, while offset by significantly lower realized prices than forecast. Capital expenditures at La Colorada during 2013 totalled $13.6 million, below our forecast of $15.0 million. The capital was spent mainly on mine development and equipment purchases for the Estrella and Candelaria mines, an Estrella mine expansion, and a continuation of the near-mine exploration drilling program. Pan American Silver Corp. 16 · Alamo Dorado mine Twelve months ended December 31, Tonnes milled Average silver grade – grams per tonne Average gold grade – grams per tonne Average silver recovery - % Silver– ounces Gold – ounces Copper – tonnes Payable ounces of silver Cash cost per ounce of silver net of by-product credits Cash cost per ounce net of by-products(1) $ $ Total cost per ounce net of by-products(1) $ $ Capital Expenditures - thousands $ $ Cash costs per ounce and total costs per ounce are non-GAAP measurements.Please refer to section Alternative Performance (Non-GAAP) Measures for a detailed reconciliation of these measures to our cost of sales. 2013 versus 2012 While silver production at Alamo Dorado in 2013 declined to 5.1 million ounces from 5.4 million ounces produced in 2012, it remained the Company’s largest silver producer.Silver production was impacted as expected by lower silver grades, partially offset by higher throughput rates and recoveries.Gold production of 17,600 ounces in 2013 represented a 2% decrease over production levels in 2012 as lower gold grades were largely overcome by higher throughput rates. Alamo Dorado’s cash costs per ounce were $7.45 in 2013, a 48% increase from the 2012 cash costs of $5.05 due to higher operating costs and a significant decline in gold by-product credits due to lower gold prices in 2013. 2013 versus 2013 Guidance Alamo Dorado’s silver production in 2013 exceeded the top of management’s forecast range of 4.8 million to 5.0 million ounces, the result of throughput rates that were above our expectations.Gold production was 7% above the top of our guidance range of 16,500 ounces as actual throughput rates and gold grades exceeded expectations. Cash costs were 10% lower than the low end of our forecast range of $8.25 to $8.50 per ounce as a result the better than expected silver production and higher gold by-product credits resulting from stronger than expected gold production, partially offset by lower actual gold prices than assumed. Capital expenditures at Alamo Dorado during 2013 totalled $7.6 million, compared to management’s guidance of $7.5 million, predominantly for pre-stripping of the phase II pit expansion and mine equipment. Pan American Silver Corp. 17 · Dolores mine* Twelve months ended Nine months ended December 31, Tonnes milled Average silver grade – grams per tonne 48 42 Average gold grade – grams per tonne Average silver recovery - % Average gold recovery - % Silver– ounces Gold – ounces Payable ounces of silver Cash cost per ounce of silver net of by-product credits Cash cost per ounce net of by-products(1) $ $ Total cost per ounce net of by-products(1) $ $ Capital Expenditures(2) - thousands $ $ * Results for the nine months of 2012 that the Company operated the Dolores mine. Cash costs per ounce and total costs per ounce are non-GAAP measurements.Please refer to section Alternative Performance (Non-GAAP) Measures for a detailed reconciliation of these measures to our cost of sales. Sustaining capital expenditures excluded $50.5 million and $21.8 million, in the 2013 and 2012 reporting periods, respectively, related to capital incurred on the leach pad and other expansion projects as disclosed in the section Alternative Performance (non-GAAP) Measures. 2013 versus 2012 Dolores produced 3.5 million ounces of silver and 65,230 ounces of gold from a full year of production in 2013, significantly higher than silver and gold production for the 9 months that Pan American owned and operated the mine in 2012.On an annualized basis, the 2013 silver production rate was in line with that of 2012, despite 2013 production being affected by leach pad construction mid-way through the year, which hindered efficient pad loading and leaching. However, the successful completion of the extension of pad 2 in June of 2013, and the commissioning of the first phase of pad 3 on schedule in October 2013 allowed for uninterrupted stacking and leaching operations throughout the remainder of the year, apart from planned maintenance and commissioning outages.Decreased stacking throughput was offset by higher silver grades processed.The annualized gold production rate of 2012 was exceeded in 2013 due to higher gold grades stacked and improved recoveries. Dolores’s cash costs per ounce were $7.47 in 2013, an 84% increase from the 2012 cash costs of $4.05 due to higher operating costs and a decline in gold by-product credits per ounce resulting from lower actual gold prices in 2013. 2013 versus 2013 Guidance Silver production was 2% above the top of management’s guidance range of between 3.25 million and 3.45 million ounces, a result of higher silver grades outweighing the effect of less ore tonnes stacked than anticipated. Gold production was within management’s expected range as better than expected recoveries were offset by lower stacking rates. Cash costs for 2013 were $7.47 per ounce of silver, 113% above the $2.25 to $3.50 per ounce forecast range provided by management. The main causes for this negative variance were significantly lower gold credits than forecasted due to lower gold prices, together with operating costs that were slightly higher than anticipated. Pan American Silver Corp. 18 Capital expenditures at Dolores in 2013 totalled $36.2 million, excluding the leach pad expansions projects and mine optimization projects, which was in line with management’s guidance of $37.0 million. Capital expenditures in 2013 at Dolores were predominantly related to mine operations, comprised of pre-stripping activities, truck rehabilitation and other mobile equipment purchases, near-mine exploration and other sustaining infrastructure. · Huaron mine Twelve months ended December 31, Tonnes milled Average silver grade – grams per tonne Average zinc grade - % Average silver recovery - % Silver– ounces Gold – ounces Zinc – tonnes Lead – tonnes Copper – tonnes Payable ounces of silver Cash cost per ounce of silver net of by-product credits Cash cost per ounce net of by-products(1) $ $ Total cost per ounce net of by-products(1) $ $ Capital Expenditures - thousands $ $ (1) Cash costs per ounce and total costs per ounce are non-GAAP measurements.Please refer to section Alternative Performance (Non-GAAP) Measures for a detailed reconciliation of these measures to our cost of sales. 2013 versus 2012 In 2013, mill throughput at Huaron increased by 17% relative to 2012, partially offset by slightly lower silver grades processed, resulting in silver production that rose by 14% year-on-year. Base metal and gold production also rose at Huaron on higher throughput rates and recoveries. Cash costs at Huaron decreased by 17% in 2013 to $14.61 per ounce. Cash costs benefited from higher silver production and a rise in by-product credits as higher production of all by-product metals were only partially offset by lower by-product metal prices in 2013. 2013 versus 2013 Guidance Silver production in 2013 was 12% above the high end of management’s guidance of between 2.85 million and 2.95 million ounces. Throughput rates, grades and recoveries positively outperformed management’s expectations, and the result was that production of all base metals was above management’s guidance. The actual cash costs in 2013 were 27% better than the bottom of our forecast range of $20 to $22 per ounce.This positive performance was attributable to better than expected silver production and higher by-product credits, driven by higher quantities of by-product metals produced that were partially offset by lower metal prices. Pan American Silver Corp. 19 Capital expenditures at Huaron during 2013 totalled $15.5 million, compared to our forecast of $20.0 million, as several discretionary capital projects were rationalized in response to lower metal prices. Capital expenditures were primarily to complete a significant tailings dam expansion project initiated in 2012, to purchase and overhaul mobile mine equipment, and to continue near-mine exploration. · Morococha mine* Twelve months ended December 31, Tonnes milled Average silver grade – grams per tonne Average zincgrade - % Average silver recovery - % Silver– ounces Gold – ounces Zinc – tonnes Lead – tonnes Copper – tonnes Payable ounces of silver Cash cost per ounce of silver net of by-product credits Cash cost per ounce net of by-products(1) $ $ Total cost per ounce net of by-products(1) $ $ Capital Expenditures(2) - thousands $ $ * Production and cost figures are for Pan American’s 92.3% share only. Cash costs per ounce and total costs per ounce are non-GAAP measurements.Please refer to section Alternative Performance (Non-GAAP) Measures for a detailed reconciliation of these measures to our cost of sales. Sustaining capital expenditures excluding $6.4 million in 2012, of capital incurred at the Morococha project as disclosed in the section Alternative Performance (non-GAAP) Measures. 2013 versus 2012 Morococha’s 2013 silver production increased to 2.4 million ounces, or 15% as compared to 2012 due to increased silver grades, combined with higher throughput rates and recoveries. Base metal production also benefited from higher grades, throughput rates and recoveries, resulting in increased production, particularly of zinc and copper. Cash costs at Morococha decreased by 25% in 2013 to $17.56 per ounce of silver due mainly to substantially higher by-product credits and higher silver production, while holding operating costs steady for 2013 compared to 2012. The increase in by-product credits was driven by higher quantities of by-product metals produced that were partially offset by lower metal prices. 2013 versus 2013 Guidance Silver production performance at Morococha in 2013 was in line with the bottom end of management’s guidance range of 2.4 million to 2.6 million ounces. Actual gold, zinc and copper production all exceeded our guidance ranges, while lead production was within guidance. Actual throughput rates fell slightly short of management’s expectations but were compensated by modestly better than expected silver grades and recoveries. Gold, zinc and copper grades and recoveries all exceeded management’s forecasts and more than offset the lower than anticipated throughput rates. Pan American Silver Corp. 20 Actual cash costs in 2013 were 14% lower than the bottom end of our forecast range of $20.50 to $22.25 per ounce due primarily to actual by-product credits being higher than expected. Sustaining capital expenditures at Morococha during 2013 totalled $18.7 million, compared to management’s guidance of $15.0 million.The majority of the capital expenditures in 2013 were for the mine development and included ramp advances and ventilation system expansions, overhaul and replacements of certain aged mobile mine equipment and near-mine exploration activities. · San Vicente mine* Twelve months ended December 31, Tonnes milled Average silver grade – grams per tonne Average zinc grade - % Average silver recovery - % Silver– ounces Zinc – tonnes Lead – tonnes Payable ounces of silver Cash cost per ounce of silver net of by-product credits Cash cost per ounce net of by-products(1) $ $ Total cost per ounce net of by-products(1) $ $ Capital Expenditures - thousands $ $ * Production and interest figures are for Pan American’s 95.0% share only. Cash costs per ounce and total costs per ounce are non-GAAP measurements.Please refer to section Alternative Performance (Non-GAAP) Measures for a detailed reconciliation of these measures to our cost of sales. 2013 versus 2012 In 2013, San Vicente’s silver production increased by 6% compared to 2012, due to higher throughput rates and an increase in recoveries.Zinc production improved by 26% and lead production by 31% on account of the throughput increase in combination with higher grades and recoveries. Cash costs at San Vicente decreased by 18% to $15.51 in 2013 as compared to the previous year.The lower cash costs in 2013 resulted from the combined effect of lower operating costs, higher by-product credits and an increase in silver production. The lower operating costs were primarily driven by a decline in royalties paid, which were highly correlated to the lower metal prices realized in 2013. Higher by-product zinc and lead revenues were a result of increased production of those metals. 2013 versus 2013 Guidance Silver production attributable to Pan American in 2013 of 4.0 million ounces was 3% over management’s forecast range of 3.75 million to 3.85 million ounces, as silver recoveries exceeded expectations.Both actual zinc and lead production were within management’s guidance as slightly better than expected recoveries offset small shortfalls in expected grades. Pan American Silver Corp. 21 Actual cash costs of $15.5 per ounce of silver were 10% below management’s forecast range of $17.26 to $18.00 per ounce due to lower than expected operating costs as actual royalties were well below management’s expectations. Capital expenditures at San Vicente during 2013 totalled $8.2 million, which was below management’s forecast of $11.5 million, due to capital rationing initiatives.Capital spending in 2013 was primarily for mine development, underground mobile equipment maintenance, and exploration. · Manantial Espejo mine Twelve months ended December 31, Tonnes milled Average silver grade – grams per tonne Average gold grade – grams per tonne Average silver recovery - % Average gold recovery - % Silver – ounces Gold – ounces Payable ounces of silver Cash cost per ounce of silver net of by-product credits Cash cost per ounce net of by-products(1) $ $ Total cost per ounce net of by-products(1) $ $ Capital Expenditures - thousands $ $ (1) Cash costs per ounce and total costs per ounce are non-GAAP measurements.Please refer to section Alternative Performance (Non-GAAP) Measures for a detailed reconciliation of these measures to our cost of sales. 2013 versus 2012 Silver production at the Manantial Espejo mine in 2013 was 3.1 million ounces, a 13% decrease from the production level in 2012.This decrease was the result of a 12% decline in grades and a 2% decrease in throughput offset by a similar increase in recoveries from the previous year.Gold production jumped significantly, by 40% in 2013 due to higher gold grades and recoveries in line with the mine plan. In 2013, cash costs at Manantial Espejo decreased to $8.55 per ounce of silver, 42% below 2012 cash costs of $14.65 per ounce.The main drivers of the decrease in cash costs were a 12% reduction in operating costs together with a 16% lift in by-product gold credits. The lower operating costs were mainly due to lower royalty expenses, cost cutting initiatives and the devaluation of the local currency, offset by high sustained inflation rates in Argentina. 2013 versus 2013 Guidance In 2013, Manantial Espejo’s actual throughput rates and silver grades were below management’s forecast, resulting in 6% lower silver production than our forecast range of 3.35 million to 3.45 million ounces. Throughput rates were significantly challenged by mobile equipment availability issues largely as a consequence of importation restrictions that severely limited the flow of spare parts and materials necessary to sustain operations.Gold production Pan American Silver Corp. 22 exceeded management’s guidance range of 53,500 ounces to 57,500 ounces as higher than expected grades overcame lower than expected throughput rates. Actual cash costs in 2013 of $8.55 per ounce of silver were 34% below the forecast range of $13.00 to $14.25 per ounce. The main drivers for the lower than expected cash costs were lower than expected operating costs, combined with better than anticipated by-product gold credits on higher production quantities. Capital expenditures at Manantial Espejo during 2013 totalled $12.0 million, compared to management’s forecast capital expenditures of $20.0 million.Capital spending was lower than forecast due to the decision to defer some pre-stripping activities in response to the downturn in precious metal prices. The capital expenditures consisted mainly of open pit pre-strip development and equipment acquisitions, underground mine development and improving the camp infrastructure and mill upgrades. 2 The following table reflects the amounts spent at each of Pan American’s significant projects in 2013, as compared to 2012 and 2011. Our accounting policies determine what portion of the amounts spent at our projects is capitalized and what portion is expensed during the period. Total Project Spending Dolores leach pads and expansion projects $ $ $
